t c memo united_states tax_court quantum company trust lonnie d crockett trustee petitioner v commissioner of internal revenue respondent david c norton and lois k norton a k a kim z norton petitioners v commissioner of internal revenue respondent docket nos filed date john robertson riley for petitioners kay hill for respondent memorandum opinion jacobs judge these cases were consolidated for purposes of trial briefing and opinion pursuant to separate notices of deficiency respondent determined the following deficiencies and accuracy-related_penalties -- - quantum co trust lonnie d crockett trustee docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure david c and lois k norton a k a kim z norton docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure the parties now agree that the income reported by quantum co trust for dollar_figure is properly reportable on the schedule c profit or loss from business of the federal_income_tax return of david c and lois k norton the nortons consequently respondent concedes that no deficiency or penalty exists with respect to quantum co trust for further the parties resolved many of their differences giving rise to the deficiency respondent determined against the nortons after giving effect to concessions by each of the parties the issues remaining for decision are with respect to calculating the profit from david c norton’s mr norton’s construction activities conducted through his sole_proprietorship known as northridge construction northridge in a whether northridge’s gross_receipts were underreported by dollar_figure b whether northridge’s cost_of_goods_sold is greater than the amount stipulated by the parties and c whether the nortons are entitled to a deduction for travel_expenses in an amount greater than allowed by respondent whether proceeds from the settlement of a lawsuit arising out of mr norton’s fishing activities are excludable from income pursuant to sec_104 whether statutory prejudgment_interest the nortons received in connection with a personal injury award is excludable from income pursuant to sec_104 whether the nortons are entitled to a dollar_figure deduction for an ostensible payment of environmental cleanup expenses made in connection with their acquisition of rental property and whether the nortons are liable for the accuracy-related_penalty all section references are to the internal_revenue_code as in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background the nortons husband and wife resided in palmer alaska at the time they filed their petition quantum co trust’s mailing address at the time the trustee thereof filed a petition was palmer alaska during mr norton was engaged in two unrelated business activities---construction of residential and commercial buildings through northridge and commercial fishing northridge operated as a general contractor with respect to the construction of - residential and commercial buildings the income and expenses from these activities were reported by the nortons on separate schedules c all receipts received from mr norton’s construction and fishing activities were deposited into a business checking account maintained at the national bank of alaska nba a total of dollar_figure was deposited into the nba account during for clarity we have combined our remaining findings_of_fact and opinion for each of the issues to be resolved issue amount of northridge’s profit for three items remain to be resolved in order to calculate the profits from mr norton’s construction activities the amount of gross_receipts the amount for cost_of_goods_sold and the amount for travel_expenses a gross_receipts pamela ennis crockett mrs crockett prepared the nortons’ federal_income_tax return for utilizing bank deposit slips and forms mrs crockett determined northridge’s gross_receipts for to be dollar_figure calculated as follows total deposits dollar_figure less fishing income dollar_figure loans from family dollar_figure nontaxable transfers dollar_figure nontaxable deposits dollar_figure nontaxable estate dollar_figure quantum trust income dollar_figure big_number dollar_figure gross_receipts dollar_figure the parties stipulated that northridge’s gross_receipts should be increased by dollar_figure representing quantum co trust’s income for respondent maintains that northridge’s gross_receipts are dollar_figure greater than determined by mrs crockett specifically respondent disputes the nortons’ claim that dollar_figure of the nba deposits represents nontaxable loans from mr norton’s brother a friend and family members we thus must determine the source loans vs gross_receipts of the dollar_figure deposit the characterization of the dollar_figure depends upon our accepting the testimony of mr norton as truthful mr norton testified that he and his wife emerged from bankruptcy in and to alleviate their financial burden they borrowed moneys from mr norton’s brother steve a friend jim sullivan and unnamed family members according to mr norton he and his wife agreed to repay the loans with percent interest no notes or collateral were given -- - once again we are required to distill truth from falsehood see 58_tc_560 having observed mr norton while he was testifying we find his testimony as to the source of the dollar_figure deposit credible we are satisfied that there was a true debtor-creditor relationship and that this relationship created an unconditional and enforceable obligation to repay the moneys advanced consequently we conclude that northridge’s gross_receipts for were not underreported as respondent maintains b cost_of_goods_sold the parties stipulated that northridge’s cost_of_goods_sold for was dollar_figure rather than dollar_figure as reported on the nortons’ original and amended schedules c in arriving at this amount the auditing agent reviewed substantiating documentation at trial the nortons sought an additional dollar_figure for cost_of_goods_sold claiming that this amount was paid to david sons for cabinets and other items in support of this claim the nortons introduced an undated invoice as well as a copy of their check ledger the check ledger for date indicated that a check was made payable to david sons in the amount of dollar_figure no canceled check to show that the dollar_figure invoice was paid was introduced we do not believe that in general a party to a stipulation should be allowed unilaterally to disregard the stipulation even - so here the check ledger does not support the nortons’ claim for an additional dollar_figure for cost_of_goods_sold the amount recorded on the check ledger dollar_figure differs from the invoice amount dollar_figure we are not convinced that northridge’s cost_of_goods_sold for is greater than the amount stipulated consequently we conclude that northridge’s cost_of_goods_sold for is dollar_figure c travel_expenses no deduction for travel_expenses was claimed on the original schedule c for northridge’s activities an amended schedule c however reflects a deduction in the amount of dollar_figure for travel_expenses during the audit the nortons submitted the following receipts to substantiate their claimed travel_expenses overnight stay at merit inn dollar_figure check no paid to visa dollar_figure receipt fantasia travel dollar_figure check no paid to visa dollar_figure respondent allowed only dollar_figure of the claimed dollar_figure the nortons failed to introduce at trial any evidence to support their claimed business travel_expenses sec_274 requires strict substantiation for travel_expenses here the nortons failed to provide documentation or other corroborating evidence to support their claimed travel_expenses consequently we conclude that the nortons are not entitled to a deduction for travel_expenses in an amount greater than allowed by respondent --- - issue taxability of settlement proceeds from fishing lawsuit on date mr norton was fishing for herring on norton sound by means of a beach seine the open period for herring fishing on that date wa sec_3 hours while mr norton and his crew were hauling in herring they were informed by state trooper john harman officer harman that because the lead line was not fully on the beach as of the end of the 3-hour fishing period they had to release their catch despite vigorously disputing officer harman’s claim mr norton complied as a result mr norton was dispossessed of approximately tons of herring valued in excess of dollar_figure and was denied fish tickets which are used for the subsegquent assignment of limited entry fishing permits these permits are awarded by the alaska limited entry fisheries commission the commission based upon the amount of fish landed and allow commercial fishermen to maintain and expand their fishing privileges on date mr norton filed a lawsuit against officer harman both individually and as a trooper of the state of alaska department of public safety division of fish and wildlife protection and the state of alaska the harman lawsuit seeking monetary and declaratory relief the complaint contained six counts trespass to chattels conversion negligence punitive_damages deprivation of civil rights and a - declaratory_judgment seeking adjudication of mr norton’s fishing rights the complaint sought the following monetary relief a compensatory_damages for dispossession and or conversion in excess of one hundred one thousand dollars dollar_figure to be determined more precisely at trial and or provision for a like occasion period and opportunity to harvest fish from a herring biomass of similar size b in the alternative compensatory_damages for negligence in excess of one hundred one thousand dollars dollar_figure to be determined more precisely at trial cc punitive_damages of one thousand dollars dollar_figure d compensatory_damages for deprivation of civil rights in excess of two hundred seventy thousand dollars dollar_figure to be determined more precisely at trial f costs attorneys’ fees prejudgment and postjudgment interest where appropriate related actual expenses and any other relief in law or equity to which the plaintiff may be shown to be entitled in addition the complaint sought a judicial determination that mr norton’s date catch of herring was a landed catch for purposes of obtaining points awarded by the commission on date the parties reached a tentative agreement to resolve the harman lawsuit the release agreement dated date provided in relevant part for and in consideration of the sum of forty five thousand and no dollars dollar_figure and other good and valuable consideration the receipt of which is hereby acknowledged the undersigned david c norton does hereby release and forever discharge the state -- - of alaska department of public safety john harman of and from all actions causes of action suits controversies claims and demands of every kind and nature mature or to mature in the future for and by reason of any damages costs expenses and compensation whether for insurance proceeds personal injury bodily injury property damage out-of-pocket expenses loss of earnings loss of use loss of consortium loss of services attorney’s fees punitive_damages or bad-faith handling or any other thing whatsoever arising out of an incident occurring on or about date and any and all claims embodied in david c norton v john e harmon sic et al this release notwithstanding nothing in this agreement shall restrict the undersigned’s right to apply x for a limited entry permit for the norton sound beach seine herring sac roe fishery nor shall it prevent the undersigned from filing an administrative appeal with respect to such a permit the net amount mr norton received in after reductions for attorney’s fees and costs was dollar_figure the nortons did not report the settlement proceeds on their federal_income_tax return in the notice_of_deficiency respondent determined that the proceeds received from the settlement of the harman lawsuit were taxable to mr norton as compensation_for lost fishing income sec_61 requires that taxpayers include in their gross_income all income from whatever source derived absent a contrary provision in the internal_revenue_code code sec_104 a is one such provision pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness the applicable regulations provide that the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see 515_us_323 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir this determination is a factual inquiry see 102_tc_116 affd in part revd in part on another ground and remanded 70_f3d_34 5th cir we now turn our attention to the settlement that mr norton received by virtue of the release agreement mr norton testified that he believed that the settlement was made on account of personal injuries on the other hand the attorney for the state - - of alaska testified that she viewed the settlement as a compromise of property-based claims from the face of the release agreement we are unable to ascertain whether the settlement was made on account of tort type personal injuries or in claims grounded elsewhere the release agreement purports to release defendants from all actions causes of action suits controversies claims and demands of every kind and nature nor are we able to discern from the face of the release agreement the intent of the parties in reaching the agreement the release agreement provided it is the intention of the parties released and it is the purpose of this agreement to discharge absolutely the liability of the parties from any and all the aforementioned claims accordingly we must analyze the nature of the underlying claims first we address whether the settlement was made on account of tort or tort type rights this analysis requires us to focus on the scope of remedies available see cade v commissioner tcmemo_1999_394 a ‘tort’ has been defined broadly as a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ 504_us_229 quoting keeton et al prosser keeton on the law of tort sec_2 5th ed such action for damages is generally compensatory in nature see id pincite of the six counts five sought damages that directly addressed mr norton’s losses through tort type claims and remedies these counts e trespass to chattels conversion negligence punitive_damages and deprivation of civil rights---due process are traditionally recognized as torts under alaskan law and each provides remedies in the form of an action for compensatory_damages the sixth count however sought a declaratory_judgment regarding mr norton’s fishing rights under alaska law a declaratory_judgment determines a party’s legal rights and relationships and does not provide an independent action for damages see alaska airlines inc v red dodge aviation inc p 2d alaska accordingly only five counts of the complaint state claims having tort or tort type characteristics the release agreement provided for dollar_figure plus an arrangement whereby the state of alaska would address mr norton’s disputed fishing rights the similarity between the nature of the relief sought in the complaint and the relief afforded in the release agreement leads us to conclude that the provision in regard to fishing rights was made in settlement of the claim for declaratory_judgment and that the dollar_figure was allocated to the remaining five counts consequently we agree with the nortons that the settlement proceeds arose from tort or tort type claims although the existence of tort or tort type claims is necessary that alone is not sufficient to enable the settlement proceeds to come within the ambit of sec_104 a showing that the dollar_figure settlement was on account of personal_injury_or_sickness is also required see commissioner v schleier supra accordingly we next address whether mr norton recovered damages on account of traditional personal injury claims such as physical pain and suffering and or emotional distress see id pincite in count one of the harman complaint mr norton alleged the following as a result of this dispossession the plaintiff was deprived of one hundred fifty tons of herring in addition he also suffered additional expenses and inconvenience for_the_use_of his crew to release the catch counts two three and four alleged similar damages in addition the only damage counts five and six alleged related to the loss of valuable fishing points moreover no physical mental or emotional injuries were pleaded in the complaint accordingly we conclude that the injury giving rise to the harman lawsuit was economic in nature the damages mr norton sought were for the loss of anticipated profits from his fishing activities indeed mr norton’s own attorney testified that mr norton’s primary objective in bringing the lawsuit was to protect his commercial fishing_business there is no evidence indicating that the settlement proceeds were -- - intended to remedy physical or emotional injuries arising from officer harman’s actions in sum we conclude that the settlement proceeds were paid in lieu of lost fishing income and not on account of personal_injury_or_sickness as a result we sustain respondent’s determination that the harman settlement proceeds are gross_income includable on the nortons’ schedule c for issue taxability of prejudgment_interest on date mr norton was injured in an automobile accident the nortons sued both the driver and the vehicle owners the boehm lawsuit on date an amended final judgment was entered awarding the nortons dollar_figure in damages together with dollar_figure in prejudgment_interest as well as attorney’s fees and costs the nortons received the dollar_figure in they received the dollar_figure in the nortons did not report either the damage award or the prejudgment_interest on their or federal_income_tax returns the parties agree that pursuant to sec_104 the dollar_figure damage award is excluded from the nortons’ gross_income however in the notice_of_deficiency respondent determined that the dollar_figure in prejudgment_interest is includable in the nortons’ gross_income the nortons claim that under alaska state law prejudgment_interest is classified as damages and as such is excluded from -- - gross_income pursuant to sec_104 see alaska stat sec michie in contrast respondent argues that prejudgment_interest does not constitute an award of damages within the purview of sec_104 we agree with respondent sec_104 excludes from gross_income the amount of any damages other than punitive_damages received on account of personal injuries or sickness sec_104 is to be narrowly construed it does not specify that interest is excluded from gross_income see commissioner vv schleier u s pincite 100_tc_124 affd without published opinion 25_f3d_1048 6th cir conceptually an award of damages is different from an award of interest on damages see 154_f3d_1 1st cir affg tcmemo_1997_528 94_tc_189 greer v commissioner tcmemo_2000_25 the term damages connotes the compensation or satisfaction imposed by law for a wrong or injury while the term_interest means the price paid for borrowing or withholding money kovacs v commissioner supra pincite quoting webster’s third new international dictionary 59_tc_107 in the context of sec_104 damages do not include interest in sum we hold that the dollar_figure earmarked as prejudgment_interest does not constitute damages within the meaning of sec_104 see eg kovacs v commissioner supra smith v commissioner supra consequently the dollar_figure is not excludable from the nortons’ gross_income ’ issue deductibility of deposit into controlled savings accounts on date the nortons agreed to purchase residential_rental_property in big lake alaska meadow creek from the federal deposit insurance corporation fdic for dollar_figure to finance the purchase of meadow creek the nortons borrowed dollar_figure from nba as a condition for making the loan nba required the nortons to deposit dollar_figure in a controlled savings account pending third-party certification that environmental concerns regarding contamination by the previous owners of meadow creek had been corrected on date the nortons caused dollar_figure to be deposited into the controlled savings account in order to have the funds released from this account the nortons had to either request reimbursement for cleanup expenses or pay off the loan in its entirety the nortons incurred expenses in connection with removing contaminated soil and replacing concrete floors and drains from the meadow creek property none of these expenses were paid in the parties stipulated that to the extent the court finds the prejudgment_interest award taxable the nortons are entitled to deduct as an itemized_deduction the allocable attorneys fees and court costs which were not paid_by the defendants in the boehm lawsuit or otherwise reimbursed and which have not been deducted either elsewhere on their return or in any other year -- - in a letter dated date the nortons requested reimbursement for the following expenses from the controlled savings account vendor description amount geochem inc pit liner dollar_figure weld-air angle iron and welding rod dollar_figure brad zweifel co soil removal dollar_figure knapp enterprises soil removal dollar_figure total dollar_figure the requested amount was released to the nortons they paid off the nba loan in at the time the loan was satisfied the controlled savings account had a balance of dollar_figure to dollar_figure this amount was released to the nortons upon the advice of mrs crockett the nortons offset their schedule e income with a dollar_figure deduction for environmental cleanup expenses respondent disallowed the claimed deduction before a taxpayer is allowed a current deduction a claimed expense must be paid_or_incurred the nortons are cash_method taxpayers and under such method expenses are deductible or capitalized only after such expenses have been actually paid see sec_1_461-1 income_tax regs the nortons did not incur or pay any environmental cleanup expenses in rather they merely made a deposit into a controlled savings account the purpose of the controlled account because the nortons did not make any expenditures_for environmental cleanup costs in the question of whether such costs would be currently deductible is moot - - was to ensure that the nortons would not strip down the value of the bank’s lien on the property by failing to remedy environmental hazards the dollar_figure deposit into the controlled savings account did not pay environmental cleanup costs thus we sustain respondent’s determination on this issue issue sec_6662 accuracy-related_penalty the final issue is whether the nortons are liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a penalty equal to percent of any portion of an understatement that is attributable to negligence or disregard of rules or regulations or substantial_underpayment of tax see sec_6662 and b negligence includes any failure of the taxpayer to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional_disregard_of_rules_and_regulations sec_6662 the accuracy-related_penalty will be imposed unless the taxpayers can demonstrate that there was reasonable_cause and they acted in good_faith with respect to the underpayment see sec_6664 in determining the applicability of sec_6664 we weigh the particular facts and circumstances of each case see sec_1_6664-4 income_tax regs one of the most important factors that we take into account is the extent of the taxpayer’s effort to assess the proper tax_liability see id - - we believe that the nortons have sustained their burden of establishing reasonable_cause and good_faith numerous deductions disallowed by respondent in his notice_of_deficiency were subsegquently conceded fully or in large measure by respondent the nortons were not tax sophisticated as a result they actively sought assistance in determining their tax_liability although some of that advice was inaccurate we accept mr norton’s testimony that they reasonably relied upon the advice of two attorneys as well as their tax preparer in reporting their income and expenses moreover there is nothing in the record to indicate that the nortons’ conduct was negligent or undertaken in reckless disregard of applicable code sections accordingly we hold that the nortons are not liable for the accuracy-related_penalty in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be irrelevant or without merit --- - to reflect the foregoing and the concessions of the parties decision will be entered for petitioner in docket no decision will be entered under rule in docket no
